DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18 in the reply filed on 28 January 2021 is acknowledged. Claim 19 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Warning
Applicant is advised that should claim 16 be found allowable, claims 17 and 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). The claims are substantially duplicates because the claims recite identical steps, where only the preamble is varied, and this preamble does not add patentable weight to the claim because it is not an active step in the process. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s 

Claim Objections
Claim 9 is objected to because of the following informalities:   
With regard to claim 9, the claim recites “wherein the promoter is a triethylene”. However, claim 7 uses the term “trialkylethylene”, and since claims 8 and 10 are consistent with the “alkyl” language of claim 7, claim 9 should instead recite “wherein the promoter is a trialkylethylene” to be consistent with the other claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 5 and 6, the claims each recite “wherein the conversion rate increases by a factor”. However, it is unclear how the conversion rate is increased, 
For purposes of examination, the claim will be interpreted as that the conversion rate is increased compared to a process with the same feed but without the electron-rich olefin promoter. Appropriate clarification and/or amendment is respectfully requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7, 10-12, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gartside et al. (US 2011/0034747).
With regard to claims 1-4, 7, and 10-12, Gartside teaches a process of metathesis of a stream comprising isobutylene and 1-butene (mixture of olefins) in the presence of a catalyst (paragraph [0009]), where the catalyst is tungsten, molybdenum, or rhenium oxide (paragraph [0020]). Gartside further teaches recycling 2,3-dimethyl-2-butene to the metathesis reaction, where the 2,3-dimethyl-2-butene promotes selectivity and inhibits byproduct formation (paragraph [0050]). The 2,3-dimethyl-2-butene is the promoter which is an electron-rich olefin of instant claim 1. It is also the tetraalkylethylene where each alkyl group is a C1 alkyl group which is 2,3-dimethyl-2-butene of instant claims 7 and 10-12.
	With regard to claims 16-18, Gartside teaches a process of metathesis comprising combining a recycle stream comprising 2,3-dimethyl-2-butene (promoter) with a feed stream comprising an olefin and exposing the recycle stream (promoter) and olefin feed to a catalyst (paragraphs [0050], [0020]). The preambles of claims 16-18 do not add any patentable weight to the processes because they do not add any active steps. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See MPEP 2111.02(II). Additionally, one of ordinary skill in the art would expect the process of Gartside to decrease deactivation of the catalyst, increase metathesis activity of the catalyst, and stabilize the metathesis activity of the catalyst, as claimed, because Gartside teaches the same process of contacting the same metal oxide catalyst with the same olefin feed comprising another electron-rich olefin as claimed, absent any evidence to the contrary.
Claims 1-4, 7, 8, 11, 12, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwab et al. (US 6,646,172).
With regard to claims 1-4, 7, 8, 11, and 12, Schwab teaches a process for preparing propene by metathesis (column 1, lines 3-4) comprising reacting a stream comprising 1-butene, 2-butene (mixture of olefins), and recycled isobutylene with a metathesis catalyst (column 2, lines 28-33 and 44-45), where the metathesis catalyst comprises molybdenum, tungsten or rhenium oxide (column 8, lines 57-58). The isobutylene is the electron-rich olefin of instant claim 1. It is also the dialkylethylene wherein each alkyl group is a C1 alkyl group which is isobutene of instant claims 7, 8, 11, and 12.
	With regard to claims 16-18, Schwab teaches a process of metathesis comprising combining a recycled isobutylene stream with a feedstream comprising an olefin and exposing the recycle stream (promoter) and olefin feed to a catalyst (column 2, lines 28-33 and 44-45). The preambles of claims 16-18 do not add any patentable weight to the processes because they do not add any active steps. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See MPEP 2111.02(II). Additionally, one of ordinary skill in the art would expect the process of Schwab to decrease deactivation of the catalyst, increase metathesis activity of the catalyst, and stabilize the metathesis activity of the catalyst, as claimed, because Schwab teaches the same process of contacting the same metal oxide catalyst with the same olefin feed comprising another electron-rich olefin as claimed, absent any evidence to the contrary.
Claims 1, 2, 4, 7, 9, 11, 12, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sigl et al. (US 2008/0200745).
With regard to claims 1, 2, 4, 7, 9, 11, and 12, Sigl teaches a method for producing propene from ethylene and butene (paragraph [0001]) comprising contacting a feedstream comprising 2-butene, isobutene, and 1-butene (mixture of olefins) with a metathesis catalyst (paragraph [0012]), where the metathesis catalyst is rhenium oxide or tungsten oxide (paragraphs [0044]-[0045]). Sigl further teaches recycling a stream comprising 2-methyl-2-butene to the metathesis reactor. This 2-methyl-2-butene is the promoter including an electron-rich olefin of instant claim 1. It is also the trialkylethlene where each alkyl group is a C1 alkyl group which is 2-methyl-2-butene of instant claims 7, 9, 11, and 12.
	With regard to claims 16-18, Sigl teaches a process comprising combining a recycled stream comprising 2-methyl-2-butene with an olefin feed stream, and exposing the recycle stream (promoter) and olefin feed stream to a catalyst (paragraphs [0012], [0048]). The preambles of claims 16-18 do not add any patentable weight to the processes because they do not add any active steps. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See MPEP 2111.02(II). Additionally, one of ordinary skill in the art would expect the process of Sigl to decrease deactivation of the catalyst, increase metathesis activity of the catalyst, and stabilize the metathesis activity of the catalyst, as claimed, because Sigl teaches the same process of contacting the same metal oxide catalyst with the same olefin feed comprising another electron-rich olefin as claimed, absent any evidence to the contrary.
Claims 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Commereuc et al. (US 6,437,209, cited on IDS 24 August 2020).
With regard to claims 16-18, Commereuc teaches a process for metathesis in the presence of a stabilizing agent which reduces deactivation of the catalyst (column 1, lines 5-7). Sigl teaches that the process comprises injecting a stabilizing agent into the reaction medium which is olefins (column 2, lines 7-8) in the presence of a catalyst (column 3, lines 4-7). The preambles of claims 16-18 do not add any patentable weight to the processes because they do not add any active steps. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See MPEP 2111.02(II). Commereuc teaches the active step of contacting the promoter and olefin feed with a catalyst (column 2, lines 7-8, column 3, lines 4-7), and thus teaches the claimed process.
Claims 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winter, III (US 4,079,093).
With regard to claims 16-18, Winter teaches a process comprising contacting a stream comprising a catalyst promotor and an olefinic hydrocarbon (column 10, claim 1, step a) with a catalyst (column 5, lines 5-6). The preambles of claims 16-18 do not add any patentable weight to the processes because they do not add any active steps. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See MPEP 2111.02(II). Winter teaches the active step of contacting the promoter and olefin feed with a catalyst (column 10, claim 1, step a, column 5, lines 5-6), and thus teaches the claimed process.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gartside et al. (US 2011/0034747), Schwab et al. (US 6,646,172), or Sigl et al. (US 2008/0200745).
With regard to claims 5 and 6, Gartside, Schwab, and Sigl each teach the method for metathesis above, comprising contacting a feed comprising an olefin and a promoter with a metal oxide catalyst. Gartside, Schwab, and Sigl do not explicitly teach that the conversion rate of the reaction increases with the promoter. However, each of Gartside, Schwab, and Sigl teaches the same method of metathesis comprising the same catalyst as claimed. Therefore, one of ordinary skill in the art would reasonably expect that the processes of Gartside, Schwab, and Sigl would each produce the same result as claimed, namely that the conversion rate increases by a factor of at least 2 or at least 3, absent any evidence to the contrary. 
	With regard to claim 13, Gartside, Schwab, and Sigl each teach the method for metathesis above, comprising contacting a feed comprising an olefin and a promoter with a metal oxide catalyst. Gartside, Schwab, and Sigl do not explicitly teach pulsing the recycle stream (promoter) into the feed stream. However, each of Gartside, Schwab, and Sigl teaches introducing the recycle stream with the olefin feed (Gartside paragraph [0050], Schwab column 2, lines 44-45, Sigl paragraph [0048]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to introduce the promoter in any known manner, including pulsing the promoter into the feedstream as claimed, by routine experimentation with a reasonable expectation of success, absent any evidence to the contrary.
	With regard to claims 14 and 15, Gartside, Schwab, and Sigl each teach the method for metathesis above, comprising contacting a feed comprising an olefin and a promoter with a metal oxide catalyst. Gartside further teaches that the recycle stream (promoter) promotes selectivity and inhibits byproduct formation (paragraph [0050]). Schwab further teaches that the isobutene present reduces the space-time yield (column 2, lines 11-12). Sigl further teaches that the amount of the C5 recycle (including the 2-methyl-2-butene) is determined based on the amount of isobutene in the feed (paragraph [0054]). Thus, each of Gartside, Schwab, and Sigl teaches that the amount of recycle is a result-effective variable, and can be optimized. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to introduce between 0.5 and 10% or between 0.6 and 5% of the promoter in the feed stream as claimed in instant claims 14 and 15, because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(II).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752.  The examiner can normally be reached on M-F, 7:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772